Citation Nr: 1727571	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  05-33 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability on an extraschedular basis. 

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability on an extraschedular basis. 

3.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder (MDD) on an extraschedular basis. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal of October 2008, June 2011 and December 2014 rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing is in the Veteran's claims file. 

In February 2010 the Board remanded the appeal for further development. 

In a June 2012 decision, the Board, as relevant, denied increased disability ratings for left and right ankle disabilities.  The decision further noted that service connection had been granted for MDD, and the Veteran had, as yet, not appealed the rating decision. 

The Veteran appealed the Board's June 2012 decision to the United States Court of Appeals for Veterans Claims (Court) and, in an order dated in July 2013, the Court vacated that part of the Board's decision denying increased disability ratings for left and right ankle disabilities on both schedular and extra-schedular bases, pursuant to a Joint Motion for Partial Remand (JMPR). 

In January 2014 and March 2015, the Board remanded the appeal for further development.  In March 2015, the Board remanded the TDIU issue pursuant to 38 C.F.R. § 19.9(c) (2016) for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Upon remand, an SOC was issued in March 2017.  The Veteran thereafter perfected his appeal by timely filing a VA Form 9, substantive appeal, later in March 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

In the March 2017 VA Form 9, the Veteran requested the opportunity to testify before the Board in connection with the TDIU issue.  In May 2017, the Veteran reiterated his requested for an in-person Board hearing for this issue.  To date, the hearing has not been scheduled.  As such, the Board finds that TDIU issue must be remanded to arrange for the Board hearing.  See 38 C.F.R. § 20.700 (2016).

As to the rating claims, the Board finds it is likely that the testimony taken on the TDIU issue will be relevant to these claims as the extraschedular issues will include consideration of the effect of his service-connected disabilities on his employment.  See 38 C.F.R. §§ 3.321, 4.16 (2016).  Thus, the Board finds that the rating issues are intertwined with the TDIU issue and any further consideration of those issues must be deferred pending the outcome of the hearing.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).

Accordingly, the appeal is REMANDED to the AOK for the following actions:

1.  Schedule the Veteran for a Board in-person hearing before a Veterans Law Judge regarding the claim for a TDIU.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

2.  After the Veteran has testified before the Board in connection with his TDIU claim, undertake any further action needed as it pertains to the increased (extraschedular) ratings claims on appeal.  Then, readjudicate the remanded increased (extraschedular) rating claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

